ROBERTSON, Presiding Judge.
Allen R. Wines (Wines) was found guilty of driving a vehicle which did not display the required Public Service Commission of Indiana certificate number and with driving an overweight vehicle. We affirm.
Notwithstanding appellant counsel's failure to cite previous cases dealing with the same issues in which he was the attorney on appeal and which were decided adversely against him, this court has determined that the issues presented by Wines were adequately addressed in those prior cases.1 Denton v. State, (1979) Ind.App. 2nd Dist., 395 N.E.2d 812; Widner v. State, (1979) Ind.App. 3rd Dist., 391 N.E.2d 1199.
Judgment affirmed.
NEAL and RATLIFF, JJ., concur.

. Wines has waived the issue of failing to display a Public Service Commission certificate number by not presenting an argument on that issue on appeal. Ind.Rules of Procedure, Appellate Rule 8.3(A)(7).